               Case 1:17-cv-01069-LY Document 8 Filed 10/15/18 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS                                               PM 3:59
                                                                                             20180CT 15
                                         AUSTIN DIVISION

BRANDON DANIEL,                                         §
                                                        §
                           Petitioner,                  §
                                                        §
V.                                                      §        CIVIL NO. A-17-CV-1069-LY
                                                        §
                                                                 *   DEATH PENALTY CASE           *
LORIE DAVIS, Director,                                  §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                           Respondent.                  §

                                                   i]   1 I) I


         Before the court is a Motion for Amended Briefing Schedule filed jointly by the parties

on October 5, 2018 (ECF No. 5). The parties seek to amend the scheduling order and page limits

previously set forth by the court in its Order dated November 21, 2017 (ECF No. 3). After

careful consideration, the court finds the requests made by the parties to be reasonable and will

grant the joint motion.

         Accordingly, it is hereby ORDERED that the Joint Motion for Amended Briefing

Schedule, filed October 5, 2018, (ECF No. 5), is GRANTED as follows:

         1.       Petitioner is directed to file a Petition for Writ of Habeas Corpus in accordance

with 28 U.S.C.     §   2254 and Rule 2 of the Rules Governing    §   2254 Cases within the required time

limit.   See   28 U.S.C.   §   2244(d). The petition and any supporting brief shall total no more than

170 pages and shall include all grounds for federal habeas corpus relief Petitioner wishes this

court to consider in connection with his capital murder conviction and death sentence. The

petition shall also set forth which claims are exhausted and which claims Petitioner

acknowledges were not presented to the state court but argues may be considered by this court

because of an exception to any procedural bar.
            Case 1:17-cv-01069-LY Document 8 Filed 10/15/18 Page 2 of 2




       2.      Petitioner shall then file an Amended Petition for Writ of Habeas Corpus on or

before 120 days after the filing of Petitioner's initial Petition for Writ of Habeas Corpus. The

amended petition and any supporting brief shall total no more than 170 pages and shall

supplement the claims presented in the initial petition.          No new claims for relief will be

presented in the amended petition that were not previously raised in Petitioner's initial petition

for federal habeas corpus relief.

       3.      Respondent shall file her answer or other responsive pleading on or before

90 days after the filing        of Petitioner's Amended Petition for Writ of Habeas Corpus.

Respondent's answer or other responsive pleading shall conform to the requirements of Rule        5   of

the Rules Governing   §   2254 Cases and shall total no more than 170 pages.

       4.      Petitioner may file a reply to Respondent's answer in accordance with Rule 5(e)

of the Rules Governing     §   2254 Cases provided it is filed no more than 60 days after the filing of

Respondent's answer. The reply and any supporting brief shall total no more than 50 pages,

shall be limited to the arguments raised in Respondent's answer, and shall not include any new

allegations of fact or new grounds or relief

       SIGNED this the         /ay          of October, 2018.




                                                1'w
                                                  LEE EAKEL
                                                  UNITED STATE DISTRICT JUDGE




                                                     2
